DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application is being examined under the pre-AIA  first to invent provisions. 
          Double Patenting 
2.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-2 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 9,352,215. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 and 17-18 of the application is merely broader in scope than patented claims 1 and 8-10 and merely adds the limitation of “to wherein the video is registered within at least one of the at least one game server and the least one video server by a specific user who previously engaged in gameplay with the game to produce the video” and “wherein at least one of the at least one game server and the at least one video server distributes the video via streaming to another user who has not registered the vide” which is well known in the art at detailed below in the claim rejections in with of Spanton.
      It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the patented claims of 9,352,215 to have incorporated the teachings of the added limitations as taught by Spanton for the mere benefit of being able to share videos to other users for help.


        Claims 1-2, 11, and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,625,155. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 11, and 17-18 of the application is merely broader in scope than patented claims 1-3 and merely adds the limitation of “to wherein the video is registered within at least one of the at least one game server and the least one video server by a specific user who previously engaged in gameplay with the game to produce the video” and “wherein at least one of the at least one game server and the at least one video server distributes the video via streaming to another user who has not registered the vide” which is well known in the art at detailed below in the claim rejections in with of Spanton.
      It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the patented claims of 10,615,155 to have incorporated the teachings of the added limitations as taught by Spanton for the mere benefit of being able to share videos to other users for help.

        Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,298,615. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of the application is merely adds the limitation of “to wherein the video is registered within at least one of the at least one game server and the least one video server by a specific user who previously engaged in gameplay with the game to produce the video” and “wherein at least one of the at least one game server and the at least one video server distributes the video via streaming to another user who has not registered the vide” which is well known in the art at detailed below in the claim rejections in with of Spanton.
      It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the patented claims of 11,298,615 to have incorporated the teachings of the added limitations as taught by Spanton for the mere benefit of being able to share videos to other users for help.

Claim Objections
5.      Claims 17-18 recite “at at least one game server”. Appropriate correction is required.

         Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the double patenting rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 14, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyamoto, US 2009/0011838 in view of Hossack et al., US 2006/0148571, and in further view of Spanton et al., US 2009/0150423.
               Regarding claim 1, Miyamoto an information processing system (See Fig.1 and Fig.2), comprising: 
         at least one game server operating to receive an execution request for execution of a game program from a user terminal over a network (See [0017], [0072], and [0167]) and, in response, to load and execute the game program, where the execution request is associated with a play point in a video that shows previously played content of the game program (See Fig.8-16 and [0014]-[0023]; [0104], 0110]-[0114];[0118]-[0121], [0129]-[0130], [0137], and [0148]-[0149] wherein the digest mode and load game executes a request for a play point in a video for previously played content); and
          at least one of the at least one game server (See [0017], [0072], and [0167]), where the video is displayed to a user of the user terminal and the execution request is initiated by the user (See Figs.8-16 and [0014]-[0023] user selects to load game or to execute digest mode); 
         wherein the at least one game server includes a game situation data obtaining unit that obtains, from a storage unit that stores respective game situation data which indicate respective situations of the game program that are associated with respective play points in the video, certain of the game situation data that is identified based on the play point associated with the execution request (See Fig.8-16 and [0014]-[0023]; [0104], 0110]-[0114];[0118]-[0121], [0129]-[0130], [0137], and [0148]-[0149] which discloses of the server storing the digest game information containing the previous digest game situation/parameters for the previous play points);
           wherein the at least one game server includes a game executing unit that starts the game program from a situation that is indicated by the certain game situation data obtained by the game situation data obtaining unit (See Fig.8-16 and [0014]-[0023]; [0104], 0110]-[0114];[0118]-[0121], [0129]-[0130], [0137], and [0148]-[0149] which discloses of providing the game situation data such that the game can be played from the previous point with the saved parameters and saved digest information); and
         wherein the at least one game server includes a communications unit operating to transmit game data to the user terminal over the network such that the user may enter into gameplay (See Fig.8-16 and [0014]-[0023]; [0104], 0110]-[0114];[0118]-[0121], [0129]-[0130], [0137], and [0148]-[0149] which discloses of transmitting the saved digest information to the user device over the network such that the user may start from the selected point in time). 
       Although Miyamoto teaches of the video game being played and stored at the user device (See Fig.17, 121), Miyamoto is silent with respect to at least one video server operating to transmit the video to the user terminal over the network and wherein the game executing unit on the server executes the game program.
        However, in the same field of endeavor, Hossack teaches of at least one video server operating to transmit the video to the user terminal over the network and wherein the game executing unit on the server executes the game program (See [0023] and [0039]-[0042]).
         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Miyamoto to have incorporated the teachings of Hossack for the mere benefit of providing greater variety of content for gaming to the users from different sources.
     The combination of Miyamoto and Hossack is silent with respect to wherein the video is registered within at least one of the at least one game server and the least one video server by a specific user who previously engaged in gameplay with the game to produce the video. 
        However, in the same field of endeavor, Spanton teaches of wherein the video is registered within at least one of the at least one game server and the least one video server by a specific user who previously engaged in gameplay with the game to produce the video (See [0025] content server used for sharing between players of video capture of replays in previous gameplay)
         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Miyamoto and Hossack to have incorporated the teachings of Spanton for the mere benefit of being able to provide hints/clues/tricks in order to help users who are stuck within a game.
      Regarding claim 2, the combination teaches the information processing system according to claim 1, wherein at least one of the at least one game server and the at least one video server distributes the video via streaming to another user who has not registered the video (See Spanton, [0025] users share to other users video replays of previous gameplay, therefore viewing a different video that they did not register).
      Regarding claim 3, the combination teaches the information processing system according to claim 1, wherein the video includes at least one game stage corresponding to a stage of progress of the game program during gameplay (See Miyamoto, [0014]-[0018] and Fig.8-16 which discloses stages of at least scenes; Hossack, [0040] certain level or time). 
       Regarding claim 4, the combination teaches the information processing system according to claim 1, wherein the video includes a plurality of game stages corresponding to a plurality of stages of progress of the game program during gameplay (See Miyamoto, [0014]-[0018] and Fig.8-16 which discloses stages of at least scenes; Hossack, [0040] certain levels or times). 
         Regarding claim 6, the combination teaches the information processing system according to claim 1, wherein the video includes elapsed time data, which indicates time elapsed since a predetermined time associated with at least one game stage corresponding to a stage of progress of the game program during gameplay (See Miyamoto, [0019] and [0148]-[0149] which discloses of the predetermined time of the scenes and of the elapsed time of the from the start of the reproduction of the scene; Hossack, [0043]-[0045] and [0102]-[0111], elapsed time of the game history and of a countdown timer of elapsed time corresponding to the stage of progress of replay). 
        Regarding claim 7, the combination teaches the information processing system according to claim 6, wherein the elapsed time data indicates the time elapsed since the start of the at least one game stage corresponding (See Miyamoto, [0019] and [0148]-[0149] which discloses of the predetermined time of the scenes and of the elapsed time of the from the start of the reproduction of the scene; Hossack, [0043]-[0045] and [0102]-[0111], elapsed time of the game history and of a countdown timer of elapsed time corresponding to the stage of progress of replay of an event/level since the start of the event/game stage). 
        Regarding claim 8, the combination teaches the information processing system according to claim 1, wherein the video is generated based on progress of the game program during gameplay (See Miyamoto, Fig.8-16 and [0014]-[0023]; [0104], 0110]-[0114];[0118]-[0121], [0129]-[0130], [0137], and [0148]-[0149] which discloses the selected scenes which read on progress during the game; Hossack, [0012], [0040]-[0041], and [0102]-[0109]). 
        Regarding claim 9, the combination teaches the information processing system according to claim 8, wherein the video is generated at the time when a game stage, corresponding to a stage of progress of the game program during gameplay, ends or at a time when a game over status of the gameplay occurs (See Miyamoto, Fig.8-16 and [0113]-[0114] selecting scenes where it is a start of a scene, thereby being the end of another scene/stage; Hossack, [0012], [0040]-[0041], and [0102]-[0109], at a particular time or certain level or at a point such as after a break/half-time). 
        Regarding claim 14, the combination teaches the information processing system according to claim 1, wherein the user causes a start of executing the game program based on bookmark data, which is selected by the user in advance (See Miyamoto, Fig.8-16 and [0014]-[0023]; [0104], 0110]-[0114];[0118]-[0121], [0129]-[0130], [0137], and [0148]-[0149] which discloses of scenes which is selecting in advance by the user the scenes construed as bookmark data; Hossack, [0040] certain level when game is resumed). 
       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miyamoto, US 2009/0011838 in view of Hossack et al., US 2006/0148571, in further view of Spanton et al., US 2009/0150423, and in further view of Taho et al., US 2001/0031665.

        Regarding claim 5, the combination of Miyamoto, Hossack, and Spanton teaches the information processing system according to claim 1. The combination is silent with respect to wherein the at least one game server includes multiple types of emulators.
        However, in the same field of endeavor, Taho teaches of wherein the at least one game server includes multiple types of emulators (See [0123]).
        It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Miyamoto, Hossack, and Spanton to have incorporated the teachings of Taho for the mere benefit of being able to support different types of platforms and games.
Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyamoto, US 2009/0011838 in view of Hossack et al., US 2006/0148571, in further view of Spanton et al., US 2009/0150423, and in further view of Cheng et al., US 2008/0293488.

        Regarding claim 11, the combination of Miyamoto, Hossack, and Spanton teaches the information processing system according to claim 1, wherein: the video includes at least one link that is displayed to the user, such that the user may activate the link, using at least one input device, while the video is being displayed (See Miyamoto, Fig.13-16 and [0146]-[0156]), and the activation of the link causes the execution request to include information regarding a specified point in the video at which the link is activated, and the game can be started from a situation that corresponds to a play point at which the video was played at the time of the activation of the link (See Miyamoto, Fig.13-16 and [0146]-[0156]). 
          The combination is silent with respect to the link being that of a hyperlink.
           However, in the same field of endeavor, Cheng teaches of wherein the link is that of a hyperlink (See [0195]-[0196]).
           It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Miyamoto, Hossack, and Spanton to have incorporated the teachings of Cheng for the mere benefit of storage reduction at the local device such that the content may be retried from through the network/internet.
        Regarding claim 12, the combination of Miyamoto, Hossack, and Spanton teaches the information processing system according to claim 1, wherein: the video includes at least one link that is displayed to the user, such that the user may activate the link, using at least one input device, while the video is being displayed (See Miyamoto, Fig.13-16 and [0146]-[0156]), and the activation of the link causes the execution request to include information regarding a specified point in the video at which the link is activated, and the game can be started from a situation that corresponds with a time that is reached by going backwards a predetermined amount from a time at which the link was activated (See Miyamoto, [0019] and [0148]-[0149] which discloses of the predetermined time of the scenes and of the elapsed time of the from the start of the reproduction of the scene; Hossack, [0043]-[0045] and [0102]-[0111], elapsed time of the game history and of a countdown timer of elapsed time corresponding to the stage of progress of replay of an event/level since the start of the event/game stage where the countdown is a predetermined amount from the time at which the user enters gameplay such that the user can be refreshed before the start of the play as to the current situation). 
          The combination is silent with respect to the link being that of a hyperlink.
           However, in the same field of endeavor, Cheng teaches of wherein the link is that of a hyperlink (See [0195]-[0196]).
           It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Miyamoto, Hossack, and Spanton to have incorporated the teachings of Cheng for the mere benefit of storage reduction at the local device such that the content may be retried from through the network/internet.
           Regarding claim 13, the combination of Miyamoto, Hossack, and Spanton teaches the information processing system according to claim 1, wherein: the video includes at least one link that is displayed to the user, such that the user may activate the link, using at least one input device, while the video is being displayed (See Miyamoto, Fig.13-16 and [0146]-[0156]), and the activation of the link causes the execution request to include information regarding a specified point in the video at which the link is activated, and a selection screen is displayed to the user which prompts the user to select starting the game from a predetermined game stage that corresponds with a time when the user activates the link (See Miyamoto, Fig.13-16 and [0146]-[0156]). 
          The combination is silent with respect to the link being that of a hyperlink.
           However, in the same field of endeavor, Cheng teaches of wherein the link is that of a hyperlink (See [0195]-[0196]).
           It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Miyamoto, Hossack, and Spanton to have incorporated the teachings of Cheng for the mere benefit of storage reduction at the local device such that the content may be retried from through the network/internet.
  Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miyamoto, US 2009/0011838 in view of Hossack et al., US 2006/0148571, in further view of Spanton et al., US 2009/0150423, and in further view of Saragaison et al., US 2009/0094600.
        Regarding claim 15, the combination of Miyamoto, Hossack, and Spanton teaches the information processing system according to claim 1, further wherein the game server executes a request to execute the game when receiving the game execution request (See analysis of claim 1).
        The combination is silent with respect to processing of charging a user who has made a request. 
        However, in the same field of endeavor, Sargaison teaches of charging a user who has made a request (See [0050]).
       It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Miyamoto, Hossack, and Spanton to have incorporated the teachings of Sargaison for the mere benefit of monetizing usage of an emulator to replay games at previous states.
Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov